REVISED JUDGMENT AND ORDER
KENYON, District Judge.
Pursuant to Local Rule 14, plaintiff and counterdefendant Shell Oil Company (“Shell”) hereby submits its proposed Judgment in accordance with the Court’s ruling of November 15, 1983.
This action came on for trial, the Honorable David V. Kenyon, District Judge, presiding, and the issues having been duly tried and a decision having been duly rendered,
IT IS ORDERED AND ADJUDGED that:
1. Judgment be entered for Shell on its fifth claim for relief for ejectment;
2. Judgment be entered for Shell on defendant William P. Neuenfeldt’s (“Neuenfeldt”) counterclaim for violation of the Petroleum Marketing Practices Act, 15 U.S.C. § 2801, et seq.;
3. Neuenfeldt shall return possession to Shell of the service station premises located at 16471 Springdale Street, Huntington Beach, California within 10 days of the date of entry of this Judgment, unless Neuenfeldt shall by such date have paid advance rental in full through February 13, 1984, in which case Neuenfeldt shall return possession of the premises to Shell on February 13, 1984. Neuenfeldt’s continued occupation of the premises shall be subject to the terms, constraints and conditions set forth in the Order for Preliminary Injunction on file herein, including those provisions for the maintenance of insurance, payment of rent, and deidentification of the premises. In the event Neuenfeldt does not comply with the terms of this Order, the Court shall grant appropriate relief, including an order for immediate restitution of the property upon application by Shell; and
4. Shell shall be awarded its costs of suit herein.